This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 29 October 2018, 10 March 2020, and 02 December 2022 have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-4, several of the recited limitations of the claims are used inconsistantly.  Such inconsistant use of such recited limitations create confusion with respect to the interrelationship of such recited limitations.  In addition in several instances, such inconsistant use of such recited limitations produces insufficient antecedent basis for several of such recited limitations of the claims.
For the purposes of examination, claims 1-20 are be interpreted to as marked-up in their rejection under 35 USC § 102 and 35 USC § 103 set forth below.
Appropriate correction of claims 1-20 is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1: 2-4; Claims 5: 6; & Claim 16: are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20070272299 A1 (Schuss'299).
Regarding claim 1, Schuss'299 discloses a substrate processing system (substrate 
a substrate process chamber (process chamber 156);

    PNG
    media_image1.png
    2388
    3080
    media_image1.png
    Greyscale

FIG. 1 of Schuss'299
a gas inlet conduit (passage 168 from 2nd end 208 of disk-shaped body 200 of gas mixing apparatus {that is from its central region 164} to input 176 of process chamber 156) 
a mixing plate (disk-shaped body 200 of injection source 104 of gas mixing apparatus, disk-shaped body 200 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200 defining central region 164, central region 164 coupled to passage 168 at 1st & 2nd ends 208 & 212) coupled to the gas inlet conduit (passage 168 from output 172 of RPS to input 176 of process chamber 156) with
 a plate opening (central region 164 defined by inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200) in the mixing plate that registers (at 1st end 208 to 2nd end 212 of central region 164) with, and fluidly couples with, the gas inlet conduit (passage 168 from 2nd end 208 of disk-shaped body 200 of gas mixing apparatus {that is from its central region 164} to input 176 of process chamber 156),

    PNG
    media_image2.png
    101
    1726
    media_image2.png
    Greyscale

FIG. 2A of Schuss'299
the mixing plate (disk-shaped body 200 of injection source 104):

the plate opening (central region 164 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200) in the mixing plate formed perpendicular to the plane (plane parallel with 1st & 2nd ends 208 & 212 of disk-shaped body 200) and defined by a wall (inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200 defining central region 164), and

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299
at least one gas passage (at least one of a plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed within the mixing plate and fluidly coupled to the gas inlet conduit (passage 168 from output 172 of RPS to input 176 of process chamber 156) by a corresponding wall opening (opening through inner surface 214 of at least one of a plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed in the wall (inner 
a remote plasma source (RPS with plasma gas source 112, plasma chamber 108, plasma generator 184, & power supply 124) fluidly coupled to the plate opening (central region 164 defined by inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200) in the mixing plate by a remote plasma conduit (passage 168 from output 172 of RPS to central region 164 at 1st end 208 of disk-shaped body 200); and
a gas source (downstream gas source 136 of RPS) fluidly coupled to the at least one gas passage (the at least one of a plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) by a gas source conduit (gas line 140, & valve 144 on gas line 140 ).
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 2, Schuss'299 discloses:
the at least one gas passage (the at least one of a plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) comprising:
a first gas passage (e.g., passage associated with inlet 180a of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) coupled to  a first wall opening (opening through inner surface 214 associated with inlet 180a of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed in the wall (inner surface 214 extending from 1st end 208 to 2nd end 212 of 

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299
a second gas passage (passage associated with inlet 180d of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) coupled to a second wall opening (opening through inner surface 214 associated with inlet 180d of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed in the wall (inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200 defining central region 164),
the first gas passage parallel to the second gas passage.
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 3, Schuss'299 discloses:
the mixing plate (disk-shaped body 200 of injection source 104):
having a central axis (central axis of central region 164 of disk-shaped body 200), 
the first gas passage (e.g., passage associated with inlet 180a of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) on the same side of the central axis as

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299
a second gas passage (passage associated with inlet 180d of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e).
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 4, Schuss'299 discloses:
the mixing plate (disk-shaped body 200 of injection source 104):
having a central axis (central axis of central region 164 of disk-shaped body 200), and
the first gas passage (e.g., passage associated with inlet 180a of plurality of 

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299
a second gas passage (passage associated with inlet 180d of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e).
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 5, Schuss'299 discloses a gas injection assembly (gas mixing apparatus with injection source 104 {on passage 168 to process chamber 156 by way of its central region 164}, downstream gas source 136, gas line 140, & valve 144 on gas line 140) comprising:
a mixing plate (disk-shaped body 200 of injection source 104 of gas mixing apparatus, disk-shaped body 200 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200 defining central region 164, central 

    PNG
    media_image4.png
    929
    2665
    media_image4.png
    Greyscale

FIG. 1 of Schuss'299 (Cropped)
an outside edge (outer surface 204 of disk-shaped body 200) having
a plurality of gas inlets (plurality of gas inlets associated with plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed in the outside edge (outer surface 204 of disk-shaped body 200),

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299
a mixing plate opening (central region 164 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200) formed through the 

    PNG
    media_image2.png
    101
    1726
    media_image2.png
    Greyscale

FIG. 2A of Schuss'299
the mixing plate opening (central region 164 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200) defined by
a wall (inner surface 214 defining central region 164) and
a plurality of gas openings (plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed through the wall (inner surface 214 defining central region 164), and
each gas inlet of the plurality of gas inlets (plurality of gas inlets associated with plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) fluidly coupled to
a corresponding gas opening of the plurality of gas openings (plurality of 
a plurality of gas passages (a plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e).
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 6, Schuss'299 discloses:
a mixing plate (disk-shaped body 200 of injection source 104 of gas mixing apparatus, disk-shaped body 200 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200 defining central region 164, central region 164 coupled to passage 168 at 1st & 2nd ends 208 & 212) comprises:
a plurality of quadrants (1st, 2nd, 3rd, & 4th quadrants of disk-shaped body 200) defined by:

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299

a second axis of the mixing plate (2nd axis of disk-shaped body 200) perpendicular to the first axis and intersects the first axis of the mixing plate (1st axis of disk-shaped body 200) at a center of the mixing plate (center of disk-shaped body 200),
a first quadrant (1st quadrant of disk-shaped body 200) of the plurality of quadrants (1st, 2nd, 3rd, & 4th quadrants of disk-shaped body 200) adjacent to a second quadrant (2nd quadrant of disk-shaped body 200) along the first axis of the mixing plate (1st axis of disk-shaped body 200),
a third quadrant (3rd quadrant of disk-shaped body 200) adjacent to the second quadrant (2nd quadrant of disk-shaped body 200) along the second axis of the mixing plate (2nd axis of disk-shaped body 200), and

    PNG
    media_image2.png
    101
    1726
    media_image2.png
    Greyscale

FIG. 2A of Schuss'299
a fourth quadrant (4th quadrant of disk-shaped body 200) adjacent to the first quadrant (1st quadrant of disk-shaped body 200) along the first axis of the 
a first half of the mixing plate (1st half of disk-shaped body 200) defined by the first quadrant and the second quadrant (1st & 2nd quadrants of disk-shaped body 200) and
a second half of the mixing plate (2nd half of disk-shaped body 200) defined by the third quadrant and the fourth quadrant (3rd & 4th quadrants of disk-shaped body 200), and
each half of the mixing plate  (each of 1st & 2nd halves of disk-shaped body 200) has at least one of the plurality of gas passages (a plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e).
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 16, Schuss'299 discloses a gas injection assembly, comprising:

    PNG
    media_image4.png
    929
    2665
    media_image4.png
    Greyscale

FIG. 1 of Schuss'299 (Cropped)

a plurality of quadrants (1st, 2nd, 3rd, & 4th quadrants of disk-shaped body 200) and
an outside edge (outer surface 204 of disk-shaped body 200);
a plurality of gas inlets (plurality of gas inlets associated with plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed in the outside edge (outer surface 204 of disk-shaped body 200);

    PNG
    media_image2.png
    101
    1726
    media_image2.png
    Greyscale

FIG. 2A of Schuss'299
a mixing plate opening (central region 164 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200) formed perpendicularly through a plane (plane parallel with 1st & 2nd ends 208 & 212 of disk-shaped body 200) defined parallel to the mixing plate (disk-shaped body 200 of injection 
a first axis of the mixing plate (1st axis parallel with 1st & 2nd ends 208 & 212 of disk-shaped body 200) parallel to the plane (plane parallel with 1st & 2nd ends 208 & 212 of disk-shaped body 200),
the mixing plate opening (central region 164 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200) defined by
a wall (inner surface 214 defining central region 164) and
a plurality of gas openings (plurality of gas openings at inner surface 214 associated with plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) formed through the wall (inner surface 214 defining central region 164); and

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299

at least one gas passage of the plurality of gas passages (plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) aligned along a radius of the mixing plate opening (radius of central region 164 defined by inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200).
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under AIA  35 USC § 103 as being unpatentable over US 20070272299 A1 (Schuss'299) in view of one or more of US 20150170924 A1 (Nguyen'924) and US 20020131325 A1 (Matula'325).
Regarding claim 3, Schuss'299 discloses:
the mixing plate (disk-shaped body 200 of injection source 104):
having a central axis (central axis of central region 164 of disk-shaped body 200), and
the first gas passage (e.g., passage associated with inlet 180a of plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) and

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299

on sides of the central axis.
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 3, Schuss'299, in an alternative interpretation, does not expressly disclose:
the first gas passage and
the second gas passage
on the same side of the central axis.
Regarding claim 3, Nguyen'924 disclose:
a first gas passage (1st aperture 425B at distribution channel 432 of plate 450) of a mixing plate (plate 450 of precursor distribution assembly 400) parallel to
a second gas passage (2nd aperture 425B at distribution channel 434 of plate 450) of the mixing plate (plate 450 of precursor distribution assembly 400), and
the first & second gas passages (1st & 2nd apertures 425B at distribution channels 432 & 434 of plate 450) on the same side of the central axis of the mixing plate (central axis of precursor distribution assembly 400).
FIGs. 3-4B; ¶¶[0016]-[0017]; & ¶¶[0037]-[0054].

    PNG
    media_image5.png
    784
    2500
    media_image5.png
    Greyscale

FIG. 4B of Nguyen'924
Substituting the mixing plate (precursor distribution assembly 400 including plate 450 with 1st & 2nd apertures 425B to distribution channels 432 & 434on the same side of the central axis precursor distribution assembly 400) as disclosed by Nguyen'924 for the mixing plate (disk-shaped body 200 of injection source 104) of Schuss'299 so as to be on the same side of the central axis as disclosed by Nguyen'924 is to more uniformly injected a non-radicalized 2nd precursor across a central distribution channel and into the flow of a radicalized 1st precursor provided by a remote plasma source to enable the uniform mixing between the radicalized 1st precursor non-radicalized and 2nd precursor, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the mixing plate (precursor distribution assembly 400 including plate 450 with 1st & 2nd apertures 425B to distribution channels 432 & 434on the same side of the central axis precursor distribution assembly 400) as disclosed by Nguyen'924 for the mixing plate (disk-shaped body 200 of injection source 104) of Schuss'299.
Regarding claim 3, Schuss'299, in an alternative interpretation, does not expressly disclose:
the first gas passage and
the second gas passage
on the same side of the central axis.
Regarding claim 3, Matula'325 discloses:
a mixing device (mixing system provided at the periphery of pipe 70 {FIG. 6} , pipe 72 {FIG. 7}, & pipe 78 {FIG. 8A}, mixing system including a plurality of feeding apparatuses 34):
fluidly coupled to a fluid inlet conduit (pipe 70 {FIG. 6} , pipe 72 {FIG. 7}, & pipe 78 {FIG. 8A}),
defining a plane on the fluid inlet conduit (pipe 70 {FIG. 6} , pipe 72 {FIG. 7}, & pipe 78 {FIG. 8A}),
having a central axis (central axis of pipe 70 {FIG. 6} , pipe 72 {FIG. 7}, & pipe 78 {FIG. 8A}),
associated with an opening (cross-sectional opening of pipe 70 {FIG. 6},

    PNG
    media_image6.png
    2569
    3171
    media_image6.png
    Greyscale

FIG. 6 of Matula'325

    PNG
    media_image7.png
    2100
    3962
    media_image7.png
    Greyscale

FIG. 7 of Matula'325
pipe 72 {FIG. 7}, & pipe 78 {FIG. 8A}) formed perpendicular to the plane 
a first fluid passage and
a second fluid passage

    PNG
    media_image8.png
    2138
    3027
    media_image8.png
    Greyscale

FIG. 8A of Matula'325
of a plurality of fluid passages (plurality of fluid passages, a separate fluid passage corresponding to a separate one of plurality of feeding apparatuses 34) fluidly coupled to the fluid inlet conduit (pipe 70 {FIG. 6} verses pipe 72 {FIG. 7} &/or pipe 78 {FIG. 8A}) on the same side of the central axis (central axis of pipe 72 {FIG. 7} &/or pipe 78 {FIG. 8A}).
FIGs. 3-11; ¶¶[0001]-[0002]; ¶¶[0017]-[0025]; & ¶¶[0029]-[0046].
Rearranging the first and second gas passages of the plurality of gas passages (plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the first and second gas passages of the plurality of gas passages (plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e of the body 200) Schuss'299 so as to be on the same side of the central axis (plurality of fluid passages associated with plurality of feeding apparatuses 34 of Matula'325 {a separate fluid passage corresponding to a separate one of plurality of feeding apparatuses 34} on the same side of the central axis of pipe 72 &/or 78) as disclosed by Matula'325.
Claim 7 is rejected under AIA  35 USC § 103 as being unpatentable over US 20070272299 A1 (Schuss'299) in view of US 20030015596 A1 (Evans'596).
Regarding claim 7, Schuss'299 does not expressly disclose:
at least one quadrant of the plurality of quadrants not having a gas passage of the plurality of gas passages.
Regarding claim 7, Evans'596 discloses:
at least one quadrant of a plurality of quadrants of a mixing device (apparatus for mixing) not having a gas passage of a plurality of gas passages (inlet passages 19 & 20).
FIGs. 2-4; ¶¶[0007]-[0022]; ¶¶[0025]-[0027]; &¶¶[0029]-[0043].

    PNG
    media_image9.png
    511
    692
    media_image9.png
    Greyscale

FIG. 3 of Evans'596
Rearranging a gas passage of the plurality of gas passages of mixing plate (disk-shaped body 200 of injection source 104 of gas mixing apparatus, disk-shaped body 200 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200 defining central region 164, central region 164 coupled to passage 168 at 1st & 2nd ends 208 & 212) of Schuss'299 so that at least one quadrant of the plurality of quadrants does In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange a gas passage of the plurality of gas passages of mixing plate (disk-shaped body 200 of injection source 104 of gas mixing apparatus, disk-shaped body 200 with inner surface 214 extending from 1st end 208 to 2nd end 212 of disk-shaped body 200 defining central region 164, central region 164 coupled to passage 168 at 1st & 2nd ends 208 & 212) of Schuss'299 so that at least one quadrant of the plurality of quadrants does not having a gas passage of the plurality of gas passages as disclosed by Evans'596.
Claims 8-15 are rejected under AIA  35 USC § 103 as being unpatentable over US 20070272299 A1 (Schuss'299) in view of US 20150170924 A1 (Nguyen'924).
Regarding claim 8, Schuss'299 discloses
a first gas inlet of the plurality of gas inlets (plurality of gas inlets associated with plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e) fluidly coupled to
a first gas passage of the plurality of gas passages (a plurality of passages from outer surface 204 to inner surface 214 of disk-shaped body 200 associated with inlets 180a-e),
the first gas inlet and the first gas passage located in the first half of the mixing plate.
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 8, Schuss'299 does not expressly disclose:
a second gas passage fluidly coupled to the first gas passage;
a third gas passage fluidly coupled to the first gas passage,
each of the second gas passage and the third gas passage located in the first half of the mixing plate and fluidly coupled to a corresponding gas opening of the plurality of gas openings; and
a second gas inlet located in the second half of the mixing plate;
a fourth gas passage fluidly coupled to the second gas inlet and located in the second half of the mixing plate;
a fifth gas passage fluidly coupled to the fourth gas passage; and a sixth gas passage fluidly coupled to the fourth gas passage,
each of the fourth gas passage and fifth gas passage are fluidly coupled to a corresponding gas opening of the plurality of gas openings.
Regarding claim 8, Nguyen'924 discloses:
a first gas inlet (associated with distribution channels 420 of  precursor distribution assembly 400) of a plurality of gas inlets (associated with distribution channels 420 & 430 precursor distribution assembly 400) fluidly coupled to a first gas passage of a plurality of gas passages (associated with distribution channels 420 & 430 precursor distribution assembly 400),
the first gas inlet and the first gas passage located in a first half of the mixing plate,
a second gas passage fluidly coupled to the first gas passage;
a third gas passage fluidly coupled to the first gas passage,
each of the second gas passage and the third gas passage located in the first half of the mixing plate and fluidly coupled to a corresponding gas opening of a plurality of 

    PNG
    media_image10.png
    970
    2975
    media_image10.png
    Greyscale

FIG. 4A of Nguyen'924

    PNG
    media_image5.png
    784
    2500
    media_image5.png
    Greyscale

FIG. 4B of Nguyen'924

a fourth gas passage fluidly coupled to the second gas inlet and located in the second half of the mixing plate;
a fifth gas passage fluidly coupled to the fourth gas passage; and a sixth gas passage fluidly coupled to the fourth gas passage,
each of the fourth gas passage and fifth gas passage fluidly coupled to a corresponding gas opening of the plurality of gas openings.
FIGs. 3-4B; ¶¶[0016]-[0017]; & ¶¶[0037]-[0054].
Substituting the mixing plate (precursor distribution assembly 400 including plate 450 with 1st & 2nd apertures 425B to distribution channels 432 & 434on the same side of the central axis precursor distribution assembly 400) as disclosed by Nguyen'924 for the mixing plate (disk-shaped body 200 of injection source 104) of Schuss'299 is to more uniformly injected a non-radicalized 2nd precursor across a central distribution channel and into the flow of a radicalized 1st precursor provided by a remote plasma source to enable the uniform mixing between the radicalized 1st precursor non-radicalized and 2nd precursor, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the mixing plate (precursor distribution assembly 400 including plate 450 with 1st & 2nd apertures 425B to distribution channels 432 & 434on the same side of the central axis precursor distribution assembly 400) as disclosed by Nguyen'924 for the mixing plate (disk-shaped body 200 of injection source 104) of Schuss'299.
Regarding claims 9-15, each is disclosed, suggested, and/or makes predictable in view of the combination of Schuss'299 and Nguyen'924.
Schuss'299: FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131]: &
Nguyen'924: FIGs. 3-4B; ¶¶[0016]-[0017]; & ¶¶[0037]-[0054].

    PNG
    media_image2.png
    101
    1726
    media_image2.png
    Greyscale

FIG. 2A of Schuss'299

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299

    PNG
    media_image10.png
    970
    2975
    media_image10.png
    Greyscale

FIG. 4A of Nguyen'924

    PNG
    media_image5.png
    784
    2500
    media_image5.png
    Greyscale

FIG. 4B of Nguyen'924
Claims 17-20 are rejected under AIA  35 USC § 103 as being unpatentable over US 20070272299 A1 (Schuss'299) in view of US 20150170924 A1 (Nguyen'924).
Regarding claim 17, Schuss'299 discloses:
a first quadrant (1st quadrant of disk-shaped body 200) of the plurality of quadrants (1st, 2nd, 3rd, & 4th quadrants of disk-shaped body 200) adjacent to a second quadrant (2nd quadrant of disk-shaped body 200) along the first axis of the mixing plate (1st axis of disk-shaped body 200);
a third quadrant (3rd quadrant of disk-shaped body 200) adjacent to the second quadrant (2nd quadrant of disk-shaped body 200) along a second axis of the mixing plate (2nd axis of disk-shaped body 200);
a fourth quadrant (4th quadrant of disk-shaped body 200) adjacent to the first quadrant (1st quadrant of disk-shaped body 200) along the second axis of the mixing plate (2nd axis of disk-shaped body 200) and adjacent to the third quadrant (3rd quadrant of disk-shaped body 200) along the first axis of the mixing plate (1st axis of disk-shaped body 200),
a first half of the mixing plate (1st half of disk-shaped body 200) defined by the first quadrant and the second quadrant (1st & 2nd quadrants of disk-shaped body 200) and
a second half of the mixing plate (2nd half of disk-shaped body 200) defined by the third quadrant and the fourth quadrant (3rd & 4th quadrants of disk-shaped body 200),
FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131].
Regarding claim 17, Nguyen'924 discloses:


    PNG
    media_image10.png
    970
    2975
    media_image10.png
    Greyscale

FIG. 4A of Nguyen'924

    PNG
    media_image5.png
    784
    2500
    media_image5.png
    Greyscale

FIG. 4B of Nguyen'924

a third gas passage fluidly coupled to the first gas passage, the third gas passage comprising a first portion and a second portion,
the first portion is perpendicular to the first gas passage and extends from the first quadrant to the second quadrant, and
the second portion is located in the second quadrant at an angle from 120 degrees to about 150 degrees relative to the first portion;
a fourth gas passage fluidly coupled to the first portion of the third gas passage, aligned with the first axis, and coupled to a first gas opening of the plurality of gas openings; and
a fifth gas passage fluidly coupled to the second portion of the third gas passage and coupled to a second gas opening of the plurality of gas openings.
FIGs. 3-4B; ¶¶[0016]-[0017]; & ¶¶[0037]-[0054].
Substituting the mixing plate (precursor distribution assembly 400 including plate 450 with 1st & 2nd apertures 425B to distribution channels 432 & 434on the same side of the central axis precursor distribution assembly 400) as disclosed by Nguyen'924 for the mixing plate (disk-shaped body 200 of injection source 104) of Schuss'299 is to more uniformly injected a non-radicalized 2nd precursor across a central distribution channel and into the flow of a radicalized 1st precursor provided by a remote plasma source to enable the uniform mixing between the radicalized 1st precursor non-radicalized and 2nd precursor, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).

Regarding claims 18-20, each is disclosed, suggested, and/or makes predictable in view of the combination of Schuss'299 and Nguyen'924.
Schuss'299: FIGs. 1-3B, 12, & 14-20B; ¶¶[0008]-[0035]; ¶¶[0037]-[0042]; ¶[0052]; ¶¶[0054]-[0064]; ¶¶[0065]-[0086]; ¶¶[0111]-[0113]; & ¶¶[00114]-[0131]: &
Nguyen'924: FIGs. 3-4B; ¶¶[0016]-[0017]; & ¶¶[0037]-[0054].

    PNG
    media_image2.png
    101
    1726
    media_image2.png
    Greyscale

FIG. 2A of Schuss'299

    PNG
    media_image3.png
    18
    1632
    media_image3.png
    Greyscale

FIG. 2B of Schuss'299

    PNG
    media_image10.png
    970
    2975
    media_image10.png
    Greyscale

FIG. 4A of Nguyen'924

    PNG
    media_image5.png
    784
    2500
    media_image5.png
    Greyscale

FIG. 4B of Nguyen'924
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716